DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments filed 5/26/2022 have been entered.
Claims 1-4 and 6 are pending.
	The outstanding double patenting rejection is withdrawn in view of the terminal disclaimer filed 5/26/2022.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2011/047238  (‘238) in view of Atefi et al., PLoS ONE, 2011;6(12):e28973 and Testori et al., Annals of oncology, 2009;20(Suppl 6):vi22-29. Both ‘238 and Atefi et al. are of record in the parent application.
‘238 teaches a combination of B-Raf inhibitor, dabrafenib, and MEK inhibitor, trametinib (see the abstract). ‘238 teaches such combination as useful in treating melanoma (see claim 10).  '238 teaches the effective dosage for dabrafenib as 150mg twice daily (see page 35, lines 27-28). '238 teaches the effective dosage for trametinib as 2 mg (see page 35, line 2).
‘238 does not teach the melanoma as B-RAF V600E mutation. ‘238 does not expressly teach the patient population as melanoma patients in which melanoma has been resected.
Atefi et al. teaches the reversal of resistance to vemurafenib, V600, by employing a MEK inhibitor and B-RAF inhibitor (see the abstract).
Testori et al. teaches surgery remains the mainstay of melanoma curative treatment (see the abstract and vi 22, col. 1, first paragraph). Testori et al. also teaches chemotherapy or radiation therapy as adjunct therapy for certain types of melanoma and/or metastatsis would improve the effectiveness of the treatment (see vi 24, col. 1, second to last paragraph; vi 26col. 1, first and second paragraphs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the combination of ‘238 in a method of treating melanoma with B-Raf V600 mutation, with or without melanoma being resected.
One of ordinary skill in the art would have been motivated to employ the combination of ‘238 in a method of treating melanoma with B-Raf V600E mutation, with or without melanoma being resected. It is known that the combination of MEK inhibitor and a B-Raf inhibitor can reverse the V600E resistance. Therefore, the combination of '238 (a combination of MEK inhibitor and a B-Raf inhibitor) would be reasonably expected to be effective in treating melanoma with BRAF V600E mutation. Furthermore, employing the herein claimed combination and surgery (i.e., in patients already treated with surgical removal of melanoma) together would be reasonably expected to be effective since surgical treatment of melanoma is considered to be the mainstay of melanoma treatment. In addition to surgery, adding the herein claimed combination with the surgical treatment would be reasonably expected to effectively treat melanoma.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the arguments with regard to the complete resection and adjunct chemotherapy have been addressed in the instant rejection under 35 USC 103a.
Applicant’s arguments with regard to the unexpected benefits demonstrated in Long et al., have been considered, but are not found persuasive. It is applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  In the instant case, the dosages of the actives demonstrated unexpected benefits in Long et al., are not recited in the claims.  Therefore, the unexpected benefits is considered not being commensurate with the scope of the subject matter recited in the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627